Adams, Judge,
delivered the opinion of the court.
This was an action for demurrage, charged to have occurred under the same contract for transportation of troops with supplies, that formed the basis of the action between the same parties decided at this term. A jury was waived, and the case was submitted to the court for trial, and resulted in a finding and judgment for the plaintiff, which the General U*erm affirmed, and the defendant has appealed to this court.
There are no questions of law in the record, except such as arose on a motion to re-open the case and hear additional evidence after it had been finally submitted to the court, and also a motion for a new trial. These motions were similar in all respects, and the affidavits in their support were also like those in the case above referred to between the same parties5 decided at this term. The motions were overruled by the Circuit Court. There was no error in this ruling, (see Van Studdiford vs. Hazlitt, ante p. 322).
Judgment affirmed.
Judge Wagner absent; the other judges concur.